DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.
Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive.  
Applicant argues that Neither of the cited references, either alone or in combination, teach or suggest at least: a UE “in the RRC connected mode, [receiving] a dedicated signaling message including part of system information for a cell of the base station, including configuration information of paging occasion for the UE [which configuration information indicates] 1) a number of frames for each paging occasion in a cycle, 11) a number of paging occasions per a frame, and 111) an offset indicating a start point of frames” as recited in claim 1.
The Examiner acknowledges that Lee and Kim fail to teach or suggest configuration information including (1), (11), and (i11), as recited, and alleges that this is taught by Tenny, FIGs. 2-7 and 9-14. These figures, and the descriptions thereof describe that the EUTRAN may transmit “reconfiguration changes value of k’ to the UE (Fig. 7, operation 710) in view of a change of radio conditions ([0067]). The value of “k” may be system-wide and signaled as system information or can be configured on a UE-by-UE basis and transmitted using dedicated signaling ([0065]).  First, Applicant respectfully submits that there is no disclosure in Tenny that the system information which includes “k” and “m” includes (i), (ii), and (iii), as claimed. Rather, “k” is explicitly “a predetermined number ... of paging occasions during the m paging cycles on which change indications are provided, where k
Second, Applicant respectfully submits that there is no teaching or suggestion in any of the cited references of any part of system information including (i), (ii), and (iii), as claimed.
However, The Examiner respectfully disagree.
For purposes of clarity the Examiner has reviewed the original disclosure based on the origin of the amended limitation on 7/19/22.  The claims have been rejected as best understood by the Examiner based on the support cited by the Applicant.  The claims were amended to indicate very specific information. The amendment stated: 
wherein the configuration information of paging occasion indicates:
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.”
Applicant further stated in the remarks dated 7/19/22 that:
“With this Amendment, claims 1-4 are amended as shown. All amendments are fully supported by the originally-filed Application, at least by paragraphs [0070] and [0071] of the specification.”


The following sections cited by the Examiner are reproduced below: 
[0070] Specifically, the examples shown in Figures 5 and 6 illustrate scenarios when paging message transmissions are separated for different coverage enhancement levels.
[0071] Figure 5 illustrates paging message transmissions using ePDCCH (eCSS). In this example, the scheduling information (e.g. time-frequency resource, MCS/TBS) that allows the MTC device to acquire a paging message on the PDSCH is dynamically indicated by in ePDCCH. In this case, a different P-RNTI and/or a different eCSS may be used for each CE level.


It appears that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant is invited to more specifically clarify or point out, for examination purposes, the argued limitations above.
With respect to claims 1 and 3 which are directed towards the UE appear to recite non- functional information. For Example the claim indicates that the UE …receiving, from the base station, in a case in which the UE is in the RRC connected mode, a dedicated signaling message including part of system information for a cell of the base station, including configuration information of paging occasion for the UE, wherein the configuration information of paging indicates:
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
However, the technical function of the UE appears to only be “receiving”.  The UE does not technically act on the information being received.
The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).
Given ample support and weight the prior art would still meet the claimed limitation based on at least the context of 
[0053] As further illustrated by diagram 400, an associated network can provide paging occasions on one or more paging cycles 420 having a length of L Paging subframes. In the event that system parameters are to be modified, the network can additionally configure respective paging occasions to include indications (e.g., systemInfoModification) that network-wide parameters are to be modified at the next modification period boundary. In one example, such indications can be provided on a predetermined number m of paging cycles in a system information modification period during which the modification can occur, after which the network can transmit the relevant updated system parameters.

[0054] In another example, in order to ensure reliable reception of the indications, respective UEs associated with the network can be configured to receive at least a predetermined number k (e.g., modificationPeriodCoeff) of paging occasions during the m paging cycles on which change indications are provided, where k <m. While system 400 illustrates that change indications are provided at the end of a system modification period, it should be appreciated that change indications can be provided at any suitable portion(s) of a system information modification period and/or throughout one or more system modification periods.

[0078] FIG. 14 illustrates another apparatus 1400 that facilitates coordination of DRX and paging operation in a wireless communication system. It is to be appreciated that apparatus 1400 is represented as including functional blocks, which can be functional blocks that represent functions implemented by a processor, software, or combination thereof (e.g., firmware). Apparatus 1400 can be implemented by an eNB (e.g., associated with E-UTRAN 810) and/or any other suitable network device and can include a module 1402 for identifying a UE paging cycle including respective paging occasions, a module 1404 for identifying a length and offset corresponding to the UE paging cycle, and a module 1406 for configuring a DRX cycle to include respective DRX occasions that at least partially coincide with paging occasions in the UE paging cycle based at least in part on the length and offset corresponding to the UE paging cycle.

Therefore, the rejection is maintained as proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been rejected as best understood by the Examiner based on the support cited by the Applicant.  The claims were amended to indicate very specific information. The amendment stated: 
wherein the configuration information of paging occasion indicates:
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.”
Applicant further stated in the remarks dated 7/19/22 that:
“With this Amendment, claims 1-4 are amended as shown. All amendments are fully supported by the originally-filed Application, at least by paragraphs [0070] and [0071] of the specification.”
The following sections cited by the Examiner are reproduced below: 
[0070] Specifically, the examples shown in Figures 5 and 6 illustrate scenarios when paging message transmissions are separated for different coverage enhancement levels.
[0071] Figure 5 illustrates paging message transmissions using ePDCCH (eCSS). In this example, the scheduling information (e.g. time-frequency resource, MCS/TBS) that allows the MTC device to acquire a paging message on the PDSCH is dynamically indicated by in ePDCCH. In this case, a different P-RNTI and/or a different eCSS may be used for each CE level.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US Patent Pub. No.: 2014/0098761 A1, hereinafter, ‘Lee’ in view of  Kim et al. US Patent Pub. No.: 2016/0269885 A1, hereinafter, ‘Kim’ and further in view of Tenny et al. US Patent Pub. No.: 2009/0310503, hereinafter, ‘Tenny’.
 Consider Claims 1,-4, Lee teaches  a user equipment (UE) and corresponding BS,  The UE comprising: a  memory storing instructions(e.g., see memory 130 and 132 of figure 1); at least one or more processors (e.g., see at least processor 118 in at least figure 1)configured to execute the instructions to: receive, using dedicated signaling, when the bandwidth reduced low complexity UE) (e.g., see at least the LC-MTC device described with respect to at least 0067, 0071, 0077, 0081, 0194-0196, 0267-0268, and 0277-0284) is in a Radio Resource Control (RRC) connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE(e.g., see at least 0199 - In another example embodiment, the information contained in LC-SIB may include random access channel (RACH) configuration information. Both RACH and physical RACH (PRACH) common configuration may be needed for an LC-MTC device to initiate connection establishment with the network- and 0267 - The WTRU may consider the C-RNTI valid between long DRX and sleep cycles and between transitions from RRC_IDLE to RRC_CONNECTED mode for data transfer. In an embodiment, the WTRU may consider the C-RNTI valid between cell re-selection or cell re-establishment in RRC_IDLE mode and handover in RRC_CONNECTED mode), as part of an E-UTRAN initiated procedure, at least one system information block (SIB) which contains information related to accessing a cell of the E-UTRAN(e.g., see at least 0195 - In an example, an LC-SIB may be a signaling message, (for example, radio resource control (RRC) message), transmitted in a predefined frequency and time location.- 0067 - The RRC paging message may include individual WTRU indications or identities for specific WTRUs being paged for connection initiation, and/or may include common indications for changes to certain system information, including changes to system information blocks (SIB) and information related to earthquake and tsunami warning systems (ETWS), commercial mobile alert systems (CMASs) and extended access barring (EAB). ).
  	However, assuming arguendo that Lee does not specifically teach establish a Radio Resource Control (RRC) connection with the E-UTRAN to enter an RRC connected mode; and receive from the E-UTRAN; when the UE is in the RRC connected mode and when a change in at least a part of system information is required for the UE, a message comprising configuration information of paging occasion for the UE, using dedicated signaling
 	In analogous art, The E-UTRAN may provide all system information associated with a related cell which is in an RRC_CONNECTED state through a dedicated signal at the time of adding the S cells to the terminal that supports the carrier aggregation environment. A change of the system information may be controlled by releasing and adding the related S cell and in this case, the RRC connection reconfiguration (RRCConnectionReconfigutaion) message of the upper layer may be used. The E-UTRAN may perform having different parameters for each terminal rather than broadcasting in the related S cell.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the teachings of Kim noted above to arrive at the proposed establishing a Radio Resource Control (RRC) connection with the E-UTRAN to enter an RRC connected mode; and Receive from the E-UTRAN, when the b UE is in the RRC connected mode and when a change in at least a part of system information is required for the UE, a message comprising configuration information of paging occasion for the UE, using dedicated signaling for the purpose of improving message exchange.
 	However, Lee and Kim does not explicitly teach wherein the configuration information of paging occasion indicates: 
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
 	In analogous art, Tenny teaches a message included in  part of system information for a cell of the base station, including configuration information of paging occasion for the UE, wherein the configuration information of paging occasion indicates: 
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
(this limitation is met by at least figures 2-7, 9- 14 – see identifying the number of paging occasions, frames and the frame/ subframe offset as outlined accordingly and the ability for modification – see more specifically where the system information includes the value ‘k’ and ‘m’. ) 
 	Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date for the purpose of managing paging cycles to include wherein the configuration information of paging occasion indicates: 
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646